Citation Nr: 9934604	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left eye disabilities, 
to include defective vision and detached retina.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 2, 1977 to February 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which denied 
reopening of the appellant's claim for service connection for 
a left eye injury with defective vision and detached retina.  

By decision dated in March 1998, the Board determined that 
the veteran had submitted new and material evidence and 
reopened the appellant's claim for entitlement to service 
connection for a left eye injury with defective vision and 
detached retina and Remanded the matter for additional 
development.  

In January 1998, the appellant testified at a hearing in 
Washington, D.C., over which a Member of the Board presided.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Myopia and astigmatism of the left eye are developmental 
in nature did not worsen during service. 

3.  Any acquired left eye disability, to include defective 
vision and a detached retina is unrelated to the appellant's 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for astigmatism and myopia of the left 
eye is denied as a matter of law.  38 U.S.C.A. §§ 101, 1131 
(West 1991); 38 C.F.R. § 3.303(c) (1999).

2.  Left eye disabilities, to include defective vision and 
detached retina were not incurred in or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is to say that he has presented a claim which is 
plausible.  The Board is also satisfied that VA has assisted 
the appellant in the development of his claim, and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991).

Under 38 C.F.R. § 3.303(c) (1998) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b) 
(1999).

Establishing service connection for a disability which has 
not been clearly shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998);  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Congenital or developmental defects and refractive 
error of the eye are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c) 
(1999).

A review of the service medical records reveals that the 
appellant underwent an examination for entry into the Marine 
Corps in January 1977.  The examination showed that the 
uncorrected distant visual acuity was 20/40 in the right eye 
and 20/50 in the left eye.  The examination clinically 
evaluated his eyes were said to be normal.  In the associated 
report of medical history, the appellant indicated that he 
did not wear glasses or contact lenses, and that he did not 
have, nor did he ever have, eye trouble.

An eye examination report dated on August 9, 1997 shows that 
the appellant reported having sustained an injury to his left 
eye while playing football nine months earlier.  The Board 
notes that the uncorrected distant visual acuity was 
initially reported as 20/30 in the right eye and apparently 
20/40 in the left eye.  These findings were crossed out.  The 
new findings, written in a different ink, showed that 
uncorrected distant visual acuity was 20/40 in the right eye 
and 20/200 in the left eye.  Changes were shown in the 
manifest of the right eye and in the measurement for the 
glasses.  The remainder of the examination showed that the 
corrected visual acuity was 20/25 in the right eye and 20/20 
in the left eye.  The ophthalmoscopy examination was 
negative, bilaterally.  It was reported that there was odd 
coloring in the left macular area.  The disposition was 
treatment for myopia and astigmatism.  

The February 1978 separation clinically evaluated the eye as 
normal.  Uncorrected distant visual acuity was 20/50 in the 
right eye and 20/200 in the left eye.  Under summary of 
defects it was noted left eye, 20/200.

Subsequent to service, the appellant submitted private 
outpatient treatment records dated from December 1973 to 
October 1988.  These records reveal that the appellant was 
treated after being struck in the left eye with a finger on 
October 28, 1975.  He had reported a red eye with much 
photophobia.  An examination showed conjunctivitis 
irritation, no abrasion and fungus okay.  The impression was 
traumatic conjunctivitis.  In December 1975, the appellant 
reported spots before the left eye and was advised to check 
with an ophthalmologist.  In February 1976, the appellant 
reported multiple spots of white with half of his bottom 
vision going out.  A fundoscopic examination was normal.

Private outpatient treatment records dated in February 1981 
show that the veteran had a history of injury to the left eye 
in high school with resultant poor vision.  The impression 
was old traumatic retinopathy of the left eye with long-
standing retinal detachment and macular hole.

Private hospital treatment records dated in July 1982 show 
that a lensectomy, anterior vitrectomy of the left eye, 
scleral buckle of the left eye, and air fluid exchange of the 
left eye were undertaken.  The diagnosis was cataract of the 
left eye and retinal detachment of the left eye.

A private outpatient treatment records dated in April 1988 
revealed pupil irregularity, and that the appellant was 
treated for a left eye injury with detached retina with 
findings of poor uncorrectable vision.

The appellant underwent a VA special examination in February 
1990.  The appellant indicated that he worked in construction 
and that about five years ago, he had noted poor vision in 
the left eye and had an operation for retinal detachment of 
the left eye.  Examination of the visual fields was normal in 
the right eye and constricted to 10 degrees in the left eye.  
The visual acuity of the right eye was 20/20.  The visual 
acuity in the left eye was 20/200 with plus 5 sphere.  The 
impression was refractive error of the right eye which could 
be fully corrected with glasses; and left eye aphakia, low-
grade iritis, old, healed retinal detachment with cupping of 
optic nerve, best corrected vision of 20/100 and field 
constricted to 10 degrees.

A private medical record dated in August 1994 shows that the 
appellant was under the physician's treatment since 1981.  
The vision reported that the veteran had extremely poor 
vision in the left eye of only count fingers with evidence of 
an old, longstanding detachment, which had apparently been 
present for quite some time.  There was also evidence of 
traumatic retinopathy.  His history was said to be 
significant for reports of floaters and flashes of light 
following a 1976 eye injury.  The physician stated that 
military exams progressively showed loss of vision in the 
left eye.  The physician indicated that he saw no mention of 
any retinal problems diagnosed.  The physician opined that 
the peripheral detachment could have gone undiagnosed over a 
period of time.  The physician concluded that one can only 
presume that the detachment occurred some years prior to his 
initial examination in 1991.

The appellant submitted a lay statement dated in April 1995 
wherein a fellow Marine stated that he and the appellant had 
been on active duty together in boot camp and at MOS school.  
He stated that he had never seen the appellant wear any 
prescription glasses nor, to his knowledge, was the appellant 
ever issued any during that time.

The appellant testified at a hearing before the RO in April 
1995.  The veteran indicated that he believed his service 
medical records were altered to show that his vision in the 
left eye was defective at the time of his entrance into 
active duty for training.  He indicated that he was never 
issued prescription glasses during service and that the 
vision in his left eye deteriorated as a result of physical 
contact during boot camp and basic training.

The appellant submitted a letter dated in December 1997, 
which provided results of a document examination from a 
handwriting identification expert who concluded that the 
entries of the service medical record dated in August 1977 
suggested a second or third party writing over the original 
copy.  He noted that the overwriting was a method of altering 
a document and the entries which had been altered included 
the visual acuity noted as 20/200.  Alterations were shown in 
the manifestation of the right and in the measurement for the 
glasses.

In January 1998, the appellant testified at a hearing before 
a Member of the Board in Washington, DC.  He asserted that 
when he entered active duty for training, his left eye visual 
acuity was 20/30 or 20/50 but that his optometry clinic form 
dated August 9, 1977 was altered to show that his uncorrected 
vision was 20/200, which was correctable to 20/20.  The 
appellant stated that if he had the detached retina at the 
time of the August 1977 examination, his vision would not be 
correctable to 20/20.  He stated that he had uncorrected 
vision of 20/200 upon separation from active duty from 
training, and that his defective vision increased in severity 
during service.  He further testified that, although he had 
floaters and light flashes in his left eye when he was 
treated by his doctor prior to service, he had no loss of 
vision in his left eye, either at that time or when he 
entered the service.  

The appellant underwent a VA eye examination in November 
1998.  The examiner indicated that he had reviewed the 
appellant's entire claims folder in conjunction with the 
examination.  The appellant reported that he had been on 
active duty in 1977 to 1978, followed by six months in the 
Reserves.  He indicated that he was now working in 
construction.  He gave a history of a finger scratch in the 
left eye playing football two years before entrance into 
service.  He indicated that an examination in 1982 at Charity 
Hospital showed vision in the left eye getting worse and that 
a retinal detachment was later found and operated on along 
with removal of the lens of the left eye.  The impression was 
right eye myopia astigmatism corrected at 20/20 J2; left eye 
aphakia, old retinal detachment best vision finger count 
three feet; and chronic glaucoma probably secondary to 
retinal detachment surgery, lensectomy and postop iritis.

The examiner indicated that the evidence of record showed 
myopia astigmatism both eyes before, during and after 
service.  He indicated that there was no evidence to support 
a finding that the condition worsened during military 
service.  He noted that myopia and astigmatism are of 
developmental origin and could not be related directly or 
indirectly to any activity in service.

The examiner also indicated that it was a fact that retinal 
detachment was more frequent in myopic eyes.  The appellant's 
left eye was more myopic than the right eye.  He set forth 
that retinal detachment may occur spontaneously with no 
obvious trauma.  He concluded that the retinal detachment 
occurred in the appellant approximately six years after 
discharge from service and that it could not be related 
directly or indirectly to any activity in service.

The examiner further indicated that the appellant had 
secondary glaucoma of the left eye which was untreated by the 
appellant, except for a short period in 1996.  It could not 
be related directly or indirectly to any activity in service.  
He noted that the condition of both eyes was stable and 
permanent, and that the appellant was visually qualified 
right eye with glasses or contact lenses for all routine 
daily activities, including driving a car.

To summarize, the veteran is competent to describe the injury 
and symptoms associated with his left eye.  However, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). 

A review of the evidence of record reveals that the appellant 
sustained an injury to his left eye prior to entry into 
active duty for training.  The service examination in 

January 1977 showed uncorrected vision in the left eye of 
20/50.  The Board is aware that the August 1977 eye 
examination, conducted two days following the appellant's 
entry into ACDUTRA, showed a decrease in the vision of the 
left eye with the uncorrected vision reported as 20/200.  The 
report shows that that there was an overwriting which changed 
an entry to 20/200 in the left eye.  

However, the vision in the right was also corrected from 
20/30 to 20/40 as were the manifest of the right eye.  There 
is no evidence that the changes were made other than to 
correct an inaccurate finding.  The remainder of the report 
shows the vision was correctable to 20/20 in the left eye and 
20/25 in the right with diagnoses of myopia and astigmatism. 

Additionally, in November 1998 the appellant's records were 
reviewed by a VA ophthalmologist.  The ophthalmologist also 
concluded that at the time of the appellant's entry into 
active duty for training he had myopia astigmatism both eyes, 
which was developmental in origin.  These are refractive 
errors.  As previously set forth, under 38 C.F.R. § 3.303(c) 
congenital or developmental disorders, including refractive 
errors of the eyes, are not diseases or injuries for the 
purpose of VA disability compensation.  

Furthermore the VA ophthalmologist opined that there was no 
evidence to support a finding that the condition worsened 
during military service and that further myopia and 
astigmatism could not be related directly or indirectly to 
any activity in service.  Additionally, the examiner 
indicated that the detached retina occurred several years 
following the appellant's ACDUTRA.  There is no medical 
evidence, which contradicts this opinion.  The appellant's 
private physician concluded that the detachment occurred some 
years prior to his initial examination in 1991.

Accordingly, after reviewing the record, it is the Board's 
judgment that the preponderance of the evidence shows that 
the appellant does not have an acquired left eye disorder, to 
include decreased vision and a detached retina which either 
originated during his period of ACDUTRA or was aggravated by 
his period of ACDUTRA. 


ORDER

Entitlement to service connection for left eye disabilities, 
to include defective vision and detached retina is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

